DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-10, drawn to electro-conductive polymeric back-sheet for back-contact photovoltaic cells, classified in H01L31/049.
Group II, claims 11-16, drawn to process for the manufacturing of an electro-conductive back-sheet, classified in B32B15/08.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical feature in all groups is as follows: Electro-conductive polymeric back-sheet for back-contact photovoltaic cells comprising an aluminum layer, a cold sprayed metal layer on top of the aluminum layer characterized in that the polymeric back-sheet has an oxygen transmission rate (OTR) of at least 20 cm3/m2.atm per day.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in GORIS (Aluminium foil and cold spray copper technology as cost reduction process step in back-contact module design) in view of VANGAEVER (US 20150318423 A1).
GORIS teaches Electro-conductive polymeric back-sheet for back-contact photovoltaic cells (see the copper-aluminium-PET back-sheet in Fig. 4; Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble is not given patentable weight in the claim) comprising an aluminum layer (see the aluminium layer of the copper-aluminium-PET back-sheet) (see Fig. 4), a cold sprayed metal layer on top of the aluminum layer (see the cold spray copper layer on top of the aluminium layer) (see Fig. 4).   Regarding the claimed “characterized in that the polymeric back-sheet has an oxygen transmission rate (OTR) of at least 20 cm3/m2.atm per day”, GORIS teaches the polymeric back-sheet (see the copper-aluminium-PET back-sheet in Fig. 4), but does not explicitly disclose the claimed “an oxygen transmission rate (OTR) of at least 20 cm3/m2.atm per day’.  However, VANGAEVER discloses a back sheet for a photovoltaic module, wherein the support, also referred to as substrate, used in the back sheet of a preferred embodiment of the present invention is a polymeric support and examples of such a polymeric support include supports made of polypropylene and polyamide 12 (Nylon 12) [0016].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the polypropylene and polyamide 12 (Nylon 12) for the polymeric support in the back sheet of GORIS as taught by VANGAEVER, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness 

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAE-SIK KANG/
Primary Examiner, Art Unit 1726